Citation Nr: 1617079	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-30 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran testified at a Travel Board hearing before the undersigned in September 2013.  A copy of the hearing transcript is of record. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran does not currently meet the schedular criteria of a TDIU under 38 C.F.R. § 4.16(a).  However, the record reflects he may be entitled to service connection for a left knee disability, which may in turn impact whether he meets the schedular criteria for a TDIU.  Thus, adjudication of his claim for a TDIU is not appropriate at this time.

A July 2015 VA examiner indicates the Veteran's left knee degenerative joint disease is likely due to an injury he sustained in active service in 1969, and that it restricts his ability to work.  In his October 2012 VA Form 9, the Veteran raised entitlement to service connection for his left knee disability, arguing that his need for knee surgery is due to his service-connected leg disability.  

While current VA regulations require claimants to submit a claim for benefits on a specific form prescribed by the Secretary, this was not the case in October 2012.  Given the regulations at that time, the Veteran's statements about his knee constitutes an informal claim for benefits which has not yet been adjudicated.  

The Board recognizes the Veteran is currently service-connected for residuals of left tibia and fibula fracture as a result of the same 1969 injury referenced by the July 2015 examiner.  However, VA has thus far only evaluated the Veteran's residuals of lift tibia and fibula fracture under diagnostic code 5167, pertaining to loss of use of the foot.  Thus, while the Veteran's left knee degenerative joint disease and his residuals of left tibia and fibula fracture may share common etiology, service connection has not yet been adjudication for a left knee disability specifically.  

Because the claim for a TDIU is impacted by the outcome of the Veteran's claim for entitlement to service connection a left knee disability, the claim for a TDIU cannot yet be adjudicated, and remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for entitlement to service connection for a left knee disability.  Ensure that all notice and procedural regulations are followed.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim for a total disability evaluation based upon individual unemployability due to service-connected disabilities based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




